 In the Matter of THE HARRISON STEEL CASTINGS COMPANYandFEDERAL LABOR UNION No. 21931 AFFILIATED WITH THE A. F. OF L.ICase No. B-1593.-Decided January 11, 1940SteelCastings Atanitfacturing Industry-Investigation, ofRepresentatives:question concerning representation: company refuses to recognize Union as solecollective bargaining agent until Union is certified by the Board-UnitAppro-priate for Collective Bargaining:production and maintenance employees,. exclud-ing supervisory and clerical employees; Company's contention that clerical em-ployees be included, notsustained-Representative:eligibilitydate:Union'scontention that earlier pay-roll date be used in view of alleged unfair laborpractices involved in hiring persons subsequent to date of filing of petition ;charges of unfair labor practices filed with Board after date of hearing ; refusalof Regional Director to issue complaint on basis of these charges; current payrollselected-ElectionOrderedMr. Arthur R. Donovan,for the Board.Mr. Carl Wilde,of Indianapolis, Ind., andMr. Lee Whitehall,ofAttica, Ind., for the Company.Mr. Hugh, Gormley,of Indianapolis, Ind., for the Union.Mr. Louis A. Poland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 6, 1939, Federal Labor Union No. 21931, affiliated withthe A. F. of L., herein called the Union, filed with the RegionalDirector for the Eleventh Region (Indianapolis, Indiana) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of The Harrison Steel Castings Com-pany, Attica, Indiana, herein called the Company, and requesting aninvestigation and certification- of representatives pursuant to Section9 (c) of-the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On September 25, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act.and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and i o provide for an appropriatehearing upon due notice.19 N. L. R. B., No. 36.323 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 21, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on November 2, 1939,atAttica, Indiana, beforeWilliam B. Barton, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel, the Union by a representative, and +all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues wasafforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Harrison Steel Castings Company is an Indiana corporationengaged in the general manufacture of steel castings, including cast-ings for caterpillar tractors and railroad equipment. Its principaloffice and place of business are in Attica, Indiana.The raw materialsused by the Company in its manufacturing operations include pigiron, used axles, train wheels, fire brick, and sand.The cost of theraw materials purchased by the Company during the first 10 monthsof 1939 was between $325,000 and $400,000, of which amount approxi-mately 50 per cent represented raw materials purchased outside theState of Indiana.During the same period, the products manufac-tured by the Company amounted in value to about $1,000,000, ofwhich approximately 75 per cent represented the value of productsshipped by the Company to States other than the State of Indiana.At the time of the hearing, the Company had over 640 production.and maintenance employees.H. THE ORGANIZATION INVOLVEDFederal Labor Union No. 21931, affiliated with the A. F. of L., isa labor organization admitting to its membership production andmaintenance employees of the Company, excluding clerical andsupervisory employees.M. THE QUESTION CONCERNING REPRESENTATIONThe Union began to organize the production and maintenance em-ployees of the Company in September 1938.On March 29, 1939.representatives of the Union met in conference with R. J. Harrison, THE:H:A'lIRSSON STE'LL C/AST'INC^i;COMPANY325vice president of the Company, and G. C. Dickey, assistant superin-tendent.The union representatives stated that the Union had securedasmembers a majority of the Company's employees and requestedthat the Company recognize the Union as the sole collective bargain-ing agent.The Company did not grant this recognition and at thehearing counsel for the Company stated that it will continue towithhold recognition until the. Union is certified as the bargainingrepresentative by this Board.There is no existing collective bargain-ing contract between the Company and any labor organization and,so far as the record shows, no other union claims to represent em-ployees of the Company.We find that a question has arisen concerning representation ofemployees of the Company.1N'.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that the production and maintenance employeesof the Company, excluding supervisory and clerical employees, con-stitute a unit appropriate for collective bargaining purposes.TheCompany agrees that supervisory employees should be excluded butdesires that the clerical employees be included in a unit with the pro-duction and maintenance employees.The clerical employees, con-sisting of stenographers, timekeepers, telephone operators, book-keepers, record and filing clerks, draughtsman, and office boys, arepaid a semi-monthly salary and receive each year a vacation withpay, whereas production and maintenance employees work on anhourly wage basis and receive no vacation with pay. Clerical eln-ployees are not eligible to membership in the Union.Under the cir-cumstances we find that the clerical workers may properly be excludedfrom a unit consisting of production and maintenance employees.'We find that the production and maintenance employees of theCompany, excluding clerical and supervisory employees, constitute a.unit appropriate for the purposes of collective bargaining and that'SeeHatter of ,Southern California Cas CompanyandUtility11,orkersOr1/aniziiajCommittee,LocalNo. 132,10 N. L. R. B. 1123, 1138.2830.30-41-vol. 19-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid unit will insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing both the Company and the Union agreed that thebargaining representative of the employees in the appropriate unitshould be determined by an election.We find that the question whichhas arisen concerning the representation of employees of the Companycan best be resolved by the holding of an election by secret ballot.On June 3, 1939, there were approximately 400 production andmaintenance employees on the Company's pay roll.On October 28,1939, over 640 production and maintenance employees were listed onits pay roll.This increased number of employees reflects an increasein the volume of orders which at the time of the hearing insured acontinued high rate of production for at least 3 months.There areno regular seasonal variations in the Company's business, practicallyall of which is dependent upon special orders of customers.TheUnion contends that the pay roll for the week ending June 3, 1939,the pay-roll period immediately preceding the date of filing of thepetition, should nevertheless be used as the basis for eligibility to votein the election because'persons hired by the Company since that datehave allegedly been selected with a view to their antagonism to theUnion or have allegedly been coerced by or on behalf of the Companyagainst the Union.On November 3, 1939, the day after the close ofthe hearing, the Union filed with the Regional Director for theEleventh Region charges alleging that the Company had, by suchacts, engaged in unfair labor practices within the meaning of the Act.On December 12, 1939, the Regional Director, after investigation, re-fused to issue a complaint on the basis of these charges.The Unionhas not requested the Board to review the Regional Director's action.Under the circumstances, we are of the opinion that the use of acurrent pay roll will best effectuate the policies of the Act.Weshall, accordingly, direct that all persons in the appropriate unitwhose names appear on the Company's pay roll for the pay-roll periodimmediately preceding the date of our Direction of Election herein,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were then orhave since been temporarily laid off, and excluding those who havesince quit or been discharged for cause, shall be eligible to vote inthe election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following: THE HARRISON ,STEEL CASTINGS COMPANY327CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at The Harrison Steel Castings Company,Attica, Indiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining,an election by secret ballot shall be conducted as early as possible butnot later than thirty (30) clays from -'the date of this Direction ofElection under the direction and supervision of the Regional Directorfor the Eleventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the. production and main-tenance employees of The Harrison Steel Castings Company, Attica,Indiana, who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding any suchemployees who have since quit or been discharged for cause andexcluding clerical and supervisory employees, to determine whetheror not they desire to be represented by Federal Labor Union No.21931, affiliated with the N. F. of L., for the purposes of collectivebargaining.